Case 1:19-cv-01437-CMA-NRN Document 96 Filed 10/06/20 USDC Colorado Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO


  Case No.: 1:19-cv-1437-CMA-NRN

  LANDON MONDRAGON
      Plaintiff

  v.

  NOSRAK LLC and KASEY KING,
      Defendants

  ---------------------------------------------------------

  NOSRAK LLC and KASEY KING,
            Third-Party-Plaintiffs,
  v.

  JESSICA MOORE,
            Third-Party-Defendant.

                       MOTION FOR RECONSIDERATION OF ORDER [ECF 93]

           Third-Party-Defendant Jessica Moore hereby moves for the Court to reconsider the Order

  [ECF 93] that characterized the motion [ECF 92] filed by Plaintiff Landon Mondragon for Early

  Neutral Evaluation (“ENE”) as “unopposed.”

           While Defendants Nosrak LLC and Kasey King did not oppose Plaintiff’s motion for

  alternative dispute resolution—Plaintiff’s motion stated that “Moore opposes an ENE referral

  at this time.” [ECF 92] (emphasis added).

           Unless the Court’s Order [ECF 93] requiring ENE applies only to Defendants Nosrak and

  King, then Third-Party-Defendant Moore should have been given the opportunity to respond

  to Plaintiff’s motion for ENE.




                                                              1
Case 1:19-cv-01437-CMA-NRN Document 96 Filed 10/06/20 USDC Colorado Page 2 of 2




         Instead, the Court granted Plaintiff’s motion for ENE on the same day the motion was

  filed. [ECF 93].

         Reconsideration and clarification by the Court is requested.

         Pursuant to D.C.COLO.L.CivR 7.1(b), counsel for Defendants and counsel for Plaintiff

  were consulted by email. Defendants do not oppose the motion. Plaintiff opposes the motion.

  Date: October 6, 2020                                 s/ James Juo
                                                      James Juo
                                                      THOMAS P. HOWARD, LLC
                                                      842 W. South Boulder Rd., #100
                                                      Louisville, CO 80027
                                                      Telephone: (303) 665-9845
                                                      jjuo@thowardlaw.com
                                                      Counsel for Third-Party Defendant
                                                      Jessica Moore




                                                  2
